COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS



                                                 §
 B. S.,                                                          No. 08-15-00036-CV
                                                 §
                    Appellant,                                     Appeal from the
                                                 §
 v.                                                              394th District Court
                                                 §
 TEXAS DEPARTMENT OF FAMILY                                   of Presidio County, Texas
 AND PROTECTIVE SERVICES,                        §
                                                                      (TC# 7472)
                    Appellee.                    §


                                             ORDER

          Court-appointed counsel for Appellant has filed a motion to withdraw as appellate

counsel because she has recently assumed the office of the Jeff Davis County Judge. The motion

to withdraw is GRANTED. Ordinarily, the Court would direct the trial court to appoint a

different attorney to represent Appellant, but the motion states that Appellant has advised

counsel that she is not indigent and wishes to retain different counsel for purposes of

appeal. The Court has also been advised that the clerk’s record has not been filed due to

Appellant’s failure to request the record and/or make payment arrangements. The Court has

determined it is necessary for the trial court to conduct a hearing within fifteen days from the

date of this order to determine whether Appellant wishes to continue with the appeal, whether

Appellant is indigent for purposes of appeal, and if not, whether Appellant intends to retain

                                                 1
counsel to represent her on appeal. Further, the trial court shall make written findings of fact and

conclusions of law related to these issues and to file those findings and conclusions with the trial

court clerk within ten days after the hearing. The trial court clerk shall prepare and file with this

Court a clerk’s record containing the findings and conclusions within five days after they are

filed with the trial court clerk. The court reporter shall prepare a reporter’s record of the hearing

and file same with this Court no later than ten days after the hearing.

       IT IS SO ORDERED this 3rd day of February, 2015.



                                                      PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                                 2